Per Curiam.

A supervisor, by failing to take the oath in the time prescribed by law, does not vacate his office. If no steps are taken to declare and fill the vacancy, and the officer subsequently qualify, he holds the office. The State v. Porter, 7 Ind. R. 204. — The State v. Findley, 10 Ohio, 51.
The circumstances might be such, in a given case, as to justify the Circuit or Common Pleas Court in permitting' a replication to be filed after the jury were sworn, but before the trial of a cause.
Where, in an action of trespass, the question is whether the locus in quo is a highway or not, the title to real estate is regarded as in issue so far as to carry full costs to the plaintiff, on a recovery. of any amount. Anderson v. Buchanan, at this term.
We see no error in the case. The evidence is not of record; and no question is made by counsel as to any ouster of jurisdiction.

Per Curiam.

The judgment is affirmed with costs.